Citation Nr: 1543827	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for polymyositis, claimed as shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for polymyositis, which he asserts began in service but was misdiagnosed as shin splints at that time.

The Veteran's service treatment records include complaints of shin pain, diagnosed as bilateral shin splints in March 1975, and left knee pain and swelling.  During his Board hearing, the Veteran testified that he continued to experience intermittent shin and knee pain after service.  He was afforded a VA examination in April 2010, at which time the examiner noted a recent diagnosis of polymyositis, but found that the condition was not related to his in-service shin splints.  She explained that the Veteran's current leg pain was related to the polymyositis, and noted that there   was no evidence of any chronic shin splints condition after service and only one complaint of that condition during service.  However, the examiner did not discuss whether the Veteran's in-service shin pain, or the knee pain he also described,  could have been misdiagnosed manifestations of polymyositis rather than distinct conditions.  Accordingly, the Board finds that an additional medical opinion is needed prior to adjudication of the claim.

Additionally, the Veteran stated in December 2011 correspondence that he has been receiving Social Security Administration (SSA) benefits since 2010.  It is unclear whether the benefits to which the Veteran referred are disability benefits.  Thus, on remand, the Veteran should be asked if he is in receipt of SSA disability benefits related to his polymyositis.  If so, such records should be requested on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the Veteran reported initially receiving post-service treatment for his polymyositis symptoms from his private primary care provider.  However, records from that facility are not associated with the claims file.  On remand, the Veteran should be given the opportunity to authorize VA to obtain records from that and any other private medical facilities that have treated him for polymyositis since service.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses 
of any private health care providers that have treated him for polymyositis since service, including the primary care provider that initially treated him for symptoms in 2009.  After securing any necessary releases, request any records identified.  In addition, obtain relevant VA treatment records dated from June 2014 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran if he has filed a claim for disability benefits from the SSA that included consideration of polymyositis.  If so, request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's current polymyositis    is related to service.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

Following review of the claims file, the physician should state whether the Veteran's polymyositis is at least as likely as not (50 percent probability or greater) related to service, to include his documented in-service shin and knee complaints.  The physician should specifically discuss whether the shin symptoms the Veteran reported in service may have been misdiagnosed as shin splints at that time and whether they, his in-service complaint of  left knee pain and swelling, and the intermittent shin and knee pain he stated he continued to experience after service were at least as likely as not manifestations of polymyositis.  The physician should explain the medical basis for any conclusion reached.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




